Citation Nr: 0816798	
Decision Date: 05/22/08    Archive Date: 06/04/08

DOCKET NO.  05-00 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.	Whether new and material evidence has been received by VA 
to reopen a previously denied service connection claim for a 
groin disorder.  

2.	Whether new and material evidence has been received by VA 
to reopen a previously denied service connection claim for a 
back disorder.  

3.	Entitlement to service connection for a right hip 
disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 


INTRODUCTION

The veteran had active service from June 1977 to May 1980.                  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated in September 
2003 and June 2004 of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Muskogee, Oklahoma.      

The Board notes that the RO, in the June 2004 rating decision 
on appeal, addressed each of the veteran's claims on appeal 
as claims to reopen service connection claims.  After 
reviewing the record, the Board has found that assessment 
warranted for the claims for service connection for back and 
groin disorders.  But the Board finds the veteran's claim for 
service connection for a right hip disorder to be an original 
claim here.  

The veteran's original service connection claim for a back 
disorder was denied in an unappealed January 1981 rating 
decision, while the veteran's original service connection 
claim for a groin disorder was denied in an unappealed 
October 2002 rating decision.  The veteran's subsequent 
claims regarding back and groin disorders were claims to 
reopen therefore.  

The veteran's original service connection claim for a right 
hip disorder, however, was not denied by the RO until 
September 2003.  In response, the RO received from the 
veteran in November 2003 a statement which should be 
construed as a notice of disagreement.  See 38 C.F.R. 
§ 20.201.  As the veteran filed a timely substantive appeal 
following the Statement of the Case addressing the service 
connection claim for a right hip disorder, that original 
claim is properly before the Board on appeal.  

In this decision, the Board will grant the veteran's claim to 
reopen his service connection claim for a back disorder.  The 
Board finds remand appropriate for the underlying service 
connection claim, and for the service connection claim for a 
right hip disorder.  These claims are therefore addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.	The RO denied the veteran's service connection claim for a 
back disorder in an unappealed January 1981 rating decision.  

2.	The RO denied the veteran's service connection claim for a 
groin disorder in an unappealed October 2002 rating decision.  

3.	In July 2003, the veteran filed a claim to reopen his 
service connection claim for a back disorder.  

4.	In November 2003, the veteran filed a claim to reopen his 
service connection claim for a groin disorder.  

5.	The veteran has submitted new and material evidence that 
warrants a reopening of his service connection claim for a 
back disorder.  

6.	The veteran has not submitted new and material evidence 
that would warrant a reopening of his service connection 
claim for a groin disorder.  


CONCLUSIONS OF LAW

1.	A January 1981 rating decision that denied the veteran's 
claim for service connection for a back disorder is final.  
38 U.S.C.A. § 7105 (2002); 38 C.F.R. § 20.200 (2007).   

2.	An October 2002 rating decision that denied the veteran's 
claim for service connection for a groin disorder is final.  
38 U.S.C.A. § 7105 (2002); 38 C.F.R. § 20.200 (2007).   

3.	New and material evidence has been submitted to reopen the 
veteran's claim of service connection for a back disorder.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2007).     

4.	New and material evidence has not been submitted to reopen 
the veteran's claim of service connection for a groin 
disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2007).     


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is attempting to reopen his previously denied 
service connection claims for groin and back disorders.  In 
the interest of clarity, the Board will initially discuss 
whether his claims have been properly developed for appellate 
purposes.  The Board will then address the merits of the 
claims, providing relevant VA law and regulations, the 
relevant facts, and an analysis of its decision.

I.  Veterans Claims Assistance Act of 2000

The Board must determine whether the veteran has been 
apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claims, and whether the claims have been fully developed 
in accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim and whether the claimant or the VA is 
expected to provide the evidence, and is required to request 
from the claimant any other evidence in his or her possession 
that pertains to the claim.  Id. 

VA satisfied VCAA notification requirements here in letters 
from VA dated in August 2003, December 2003, March 2004, 
December 2006, and February 2008.  38 U.S.C.A. § 5103 and 
38 C.F.R. § 3.159.  VA informed the veteran of the elements 
that comprise his claims and of the evidence needed to 
substantiate the claims.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), and Kent v. Nicholson, 20 Vet. App 1 
(2006).  VA requested from the veteran relevant evidence, or 
information regarding evidence which VA should obtain (the 
Board also finds that the veteran was otherwise fully 
notified of the need to give to VA any evidence pertaining to 
his claims).  Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(veteran should be notified that he should submit any 
pertinent evidence in his possession).  VA advised the 
veteran of the respective duties of the VA and of the veteran 
in obtaining evidence needed to substantiate his claims.  And 
VA provided notification to the veteran prior to the initial 
adjudications of his claims to reopen here.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (VCAA notice must 
be provided to a claimant before the initial unfavorable RO 
decision).

The Board notes a deficiency with VCAA notification, however.  
VA did not provide the veteran with notice on disability 
evaluations and effective dates until December 2006, after 
the initial adjudications here.  See Dingess/Hartman, 
Mayfield, both  supra.  Nevertheless, the Board finds that 
any presumed prejudice incurred by the veteran is rebutted by 
the record, and that proceeding with a final decision is 
appropriate here.  See Sanders v. Nicholson, 487 F.3d 881 
(2007).  See also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328.  Following 
full and proper notice, VA, in accordance with Mayfield, 
readjudicated the veteran's claims in a June 2007 
Supplemental Statement of the Case.  As such, the veteran has 
not been negatively affected by the untimely notice here.  In 
sum, the Board finds that VA satisfied VCAA notification 
requirements in this matter.

With regard to VA's duty to assist, the VCAA requires that VA 
make reasonable efforts to assist the veteran in obtaining 
evidence necessary to substantiate a claim for benefits 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A.  

The VCAA provides that the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary, as further defined by statute, to make 
a decision on the claim.  38 U.S.C.A. § 5103A.  

In this matter, the Board finds that VA's duty to assist has 
been satisfied as well.  The RO obtained medical records 
relevant to the appeal.  And VA afforded the veteran the 
opportunity to appear before hearings to voice his 
contentions.  

VA did not provide the veteran with medical examination in 
response to his claims to reopen.  In determining whether VA 
must assist the veteran further here, the Board is bound by 
the fact that these claims are claims to reopen service 
connection claims.  In an effort to reopen a finally decided 
service connection claim, it is the veteran's burden to 
present new and material evidence.  See 38 C.F.R. §§ 3.156, 
3.159(c)(4)(C)(iii); see also Paralyzed Veterans of America 
v. Secretary of Veterans Affairs, 345 F.3d 1334, 1341-44 
(Fed. Cir. 2003) (upholding validity of 3.159(c)(4)(C)(iii) 
and finding that, "without the introduction of new and 
material evidence, VA is not required to provide a medical 
examination or opinion"); Fugitt v. Principi, 18 Vet. App. 
559 (2004).  

As will be detailed further below, the record now contains 
new and material evidence with regard to the service 
connection claim for a back disorder.  As such, in the remand 
section of the decision below, a VA medical examination is 
requested for that claim.  No such evidence is now in the 
record for the veteran's service connection claim for a groin 
disorder, however.  As such, no examination is warranted for 
that claim.  

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with VA's duties to notify or assist the veteran in 
this appeal.  Therefore, the veteran has not been prejudiced 
as a result of the Board deciding his claims here.  

II.  The Claims to Reopen the Service Connection Claims

The veteran contends that he currently has groin and back 
disorders which relate to service.  The RO originally denied 
the service connection claim for a back disorder in a January 
1981 rating decision.  The RO originally denied the service 
connection claim for a groin disorder in October 2002.  The 
veteran appealed neither of these decisions.  As such, these 
decisions became final.  See 38 U.S.C.A. § 7105 (2002); 
38 C.F.R. § 20.200 (2007).   

In July 2003, the veteran filed a claim to reopen his service 
connection claim for a back disorder.  In November 2003, he 
filed a claim to reopen his service connection claim for a 
groin disorder.  In the September 2003 rating decision on 
appeal, the RO denied the veteran's claim for a back 
disorder, while the RO denied the veteran's claim for a groin 
disorder in the June 2004 rating decision on appeal.  

Where a claim has been finally decided, VA, before addressing 
that claim anew, must first determine whether new and 
material evidence has been submitted to reopen that claim.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2007).  If 
new and material evidence is presented or secured with 
respect to a final decision, the Secretary shall reopen and 
review the former disposition of that claim.  See 38 U.S.C.A. 
§ 5108.  

To address the merits of the veteran's underlying service 
connection claims therefore, the Board must first decide 
whether VA has obtained new and material evidence since the 
final January 1981 and October 2002 rating decisions that 
denied the veteran's claims.  In deciding this issue, the 
Board must review the evidence of record in light of 
established law regarding service connection.  Service 
connection for VA compensation purposes will be granted for a 
disability resulting from disease or personal injury incurred 
in the line of duty or for aggravation of a preexisting 
injury in the active military, naval or air service.  See 38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
    
The requirement of submitting new and material evidence to 
reopen a claim is a material legal issue that the Board is 
required to address on appeal regardless of the RO's 
determination.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. 
Cir. 1996).  When a claim to reopen is presented, a two-step 
analysis is performed.

The first step is to determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
"new and material."  See Elkins v. West, 12 Vet. App. 209, 
218-19 (1999) (en banc); see also 38 U.S.C.A. § 5108; Hodge 
v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  According 
to VA regulation, "new" means existing evidence not 
previously submitted to agency decision makers.  "Material" 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  38 
C.F.R. § 3.156(a) (2007).  New and material evidence cannot 
be cumulative or redundant.  Id.

Again, the RO denied the veteran's service connection claims 
in January 1981 and October 2002 final rating decisions.  To 
determine whether new and material evidence has been 
submitted since these decisions, the Board must compare the 
evidence of record at the time of these rating decisions with 
the evidence of record received since those decisions.  

In order to address these issues clearly, the Board will 
address the veteran's claims separately below.  

A.  The Claim to Reopen the Service Connection Claim for a 
Groin Disorder

	Evidence of Record Considered in the Final October 2002 
Rating Decision 

The relevant evidence of record in October 2002 consisted of 
statements from the veteran indicating treatment for a groin 
injury with VA, and indicating that he injured his groin 
while on active duty; and service medical records, to include 
October 1978 and April 1979 medical records reflecting 
complaints of shooting pain in the groin area and a diagnosis 
of epididymitis, but also to include separation reports of 
medical examination and history that are negative for a groin 
disorder.  In sum, the evidence in October 2002 indicated 
that the veteran experienced a groin disorder during service, 
and complained of a groin disorder in October 2002.  But the 
RO denied the veteran's claim due to the lack of evidence 
showing that the veteran's in-service disorder related to his 
complaints.  Again, that October 2002 decision became final.  
It is therefore not subject to revision upon the same factual 
basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.

        Evidence Received Since the October 2002 Final Rating 
Decision 

The evidence that must be considered in determining whether 
there is a basis for reopening the veteran's service 
connection claim for a groin disorder is relevant evidence 
that has been added to the record since the final October 
2002 rating decision.  Since that decision, the relevant 
evidence that VA has received consists of additional 
statements from the veteran maintaining that a sexual 
dysfunction disorder relates to his in-service groin injury; 
VA treatment records showing complaints of and treatment for 
lower extremity pain, and for sexual dysfunction; private 
treatment records noting right hip and right lower extremity 
disorders; and the transcripts of the veteran's May 2005 
personal hearing before the RO, and his March 2008 hearing 
before the Board.  

This evidence is certainly new evidence in the claims file.  
It has been included in the claims file since the October 
2002 final rating decision.  The Board finds, however, that 
this claim to reopen differs from the claim to reopen the 
service connection claim for a back disorder in that none of 
this evidence is material.  None of the new evidence relates 
the veteran's groin-oriented disorders to his injury in 
service.  Indeed, the record stands where it stood in October 
2002, despite the submission of the additional evidence.  In 
short, the new evidence does not address the central 
unestablished fact necessary to substantiate the veteran's 
claim - that he incurred a current groin/sexual dysfunction 
disorder as a result of an injury he experienced during 
service.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 3.156, 
20.200.  Accordingly, the record does not support the 
veteran's claim to reopen the service connection claim for a 
groin disorder.    

In sum, the preponderance of the evidence is against the 
veteran's claim to reopen this service connection claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (to deny a 
claim for benefits the evidence must preponderate against 
that claim).  As the preponderance of the evidence is against 
the veteran's claim, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board notes that it has closely reviewed and considered 
the veteran's statements.  While his statements may be viewed 
as evidence, the Board must also note that laypersons without 
medical expertise or training are not competent to offer 
medical evidence on matters involving diagnosis and etiology.  
Therefore, the statements alone are insufficient to prove the 
veteran's claim.  Ultimately, a lay statement, however 
sincerely communicated, cannot form a factual basis for 
granting a claim requiring medical determinations.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  

B.  The Claim to Reopen the Service Connection Claim for a 
Back Disorder

	Evidence of Record Considered in the Final January 1981 
Rating Decision 

The relevant evidence of record in January 1981 consisted of 
statements from the veteran indicating pain in the lower 
back, and indicating that he injured his lower back during 
service while playing football; a VA compensation examination 
report that notes normal range of motion, but which notes a 
diagnosis of acute and chronic lumbosacral strain; a VA x-ray 
report which notes an increase in the lumbosacral angle with 
a marked degree of levorotoscoliosis centered at L-3 level, 
an accentuated lumbar lordosis at L-5 level, bilateral 
sacralization of L-5 with rudimentary 12th ribs bilaterally 
suggested, and evidence of narrowing of L4-5 intervertebral 
space; and a November 1980 letter from the RO stating that 
the veteran's claim must be denied as the RO did not have the 
veteran's service medical records.   

In sum, the evidence in January 1981 indicated that the 
veteran had a back disorder, but the RO denied the veteran's 
claim due to the lack of evidence indicating an in-service 
injury.  Again, that January 1981 decision became final.  It 
is therefore not subject to revision upon the same factual 
basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.

	Evidence Received Since the January 1981Final Rating 
Decision 

The evidence that must be considered in determining whether 
there is a basis for reopening the veteran's service 
connection claim for a back disorder is relevant evidence 
that has been added to the record since the final January 
1981 rating decision.  Since that decision, the relevant 
evidence that VA has received consists of additional 
statements from the veteran concerning his in-service claimed 
injury; VA treatment records showing complaints of, and 
treatment for, a back disorder; private treatment records 
noting right hip and right lower extremity disorders; the 
veteran's service medical records, pertaining to his active 
service between June 1977 and May 1980, which contain 
separation reports of medical examination and history that 
are negative for a back disorder, but which contain March 
1980 medical records reflecting in-service complaints of, and 
treatment for, a lower back disorder; and the transcripts of 
the veteran's May 2005 personal hearing before the RO, and 
his March 2008 hearing before the Board.  

This evidence is certainly new evidence in the claims file.  
It has been included in the claims file since the January 
1981 final rating decision.  Moreover, the Board finds 
certain of this new evidence to be material evidence - the 
service medical records indicating an in-service lower back 
injury are material evidence, not only because these records 
reflect an in-service disorder, but also because the absence 
of these records formed the basis of the denial of the 
veteran's original claim in the final January 1981 rating 
decision.  In short, these records address the central 
unestablished fact necessary to substantiate the veteran's 
claim - that he incurred a back disorder as a result of an 
injury he experienced during service.  The evidence is 
therefore not only new, but is material as well.  38 C.F.R. § 
3.156(a).  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  

Accordingly, the record supports the veteran's claim to 
reopen the service connection claim for a back disorder.    

Having reopened the veteran's claim, the next question is 
whether the Board is permitted to conduct a de novo review at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1994) (in 
assessing claims to reopen, the Board must determine whether 
the veteran has been given adequate notice of the need to 
submit evidence or argument on that question, and an 
opportunity to address the question at a hearing, and, if 
not, whether the veteran is prejudiced thereby).  In this 
matter, the Board finds that additional inquiry is necessary 
to determine the merits of the veteran's service connection 
claim.    


ORDER

1.	The application to reopen the claim of entitlement to 
service connection for a groin disorder is denied.  

2.	New and material evidence having been submitted, the claim 
for service connection for a back disorder is reopened.  


REMAND

During his March 2008 Board hearing, the veteran and his 
representative indicated that relevant medical records have 
not been obtained by VA.  It was indicated during the hearing 
that relevant records pertaining to the veteran's claims with 
the Social Security Administration (SSA), and pertaining to 
his reserve military service, should be obtained.    

Moreover, the veteran has not undergone VA compensation 
medical evaluation even though service medical records 
indicate that he injured his back and hip during active 
service.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran's SSA records and 
military reserve service medical 
records should be obtained and included 
in the claims file.

2.  The veteran should then be 
scheduled for a VA examination with an 
appropriate specialist in order to 
determine the nature, severity and 
etiology of any current back and hip 
disorder.  The claims file must be made 
available to and reviewed by the 
examiner in conjunction with the 
examination, and the examination report 
should reflect that such a review was 
made.  All pertinent symptomatology and 
findings should be reported in detail.  
Any indicated diagnostic tests and 
studies should be accomplished.  The 
veteran's complaints should be recorded 
in full.  

3.  The examiner should advance an 
opinion on the likelihood (likely, at 
least as likely as not, not likely) that 
any current back or hip disorder relates 
to service.  The examiner should provide 
a complete rationale for conclusions 
reached.   

4.  The RO should then readjudicate the 
issues on appeal.  If the determination 
remains unfavorable to the veteran, the 
RO should issue a Supplemental Statement 
of the Case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues.  An appropriate period of 
time should be allowed for response by 
the veteran and his representative.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order. 

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


